Citation Nr: 1607590	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  09-20 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran had active service in the United States Army from June 1983 to April 1986, April 1994 to September 1996, and February 2003 to September 2003.  He had active service in the United States Coast Guard from April 1987 to December 1988, and in the United States Navy from February 2000 to March 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was scheduled to testify at a July 2014 Travel Board hearing; however, the Veterans Appeals Control and Locator System (VACOLS) indicates the Veteran failed to report for his hearing.  Accordingly, the Board considers his hearing request to be withdrawn. 38 C.F.R. § 20.704(d)(2015).

Thereafter, in a January 2015 decision, the Board reopened the previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus, and remanded the reopened claims for further development of the record. 


FINDINGS OF FACT

1. The Veteran, without good cause, failed to report for his scheduled VA examination in March 2015 in conjunction with his reopened claims for service connection for bilateral hearing loss and tinnitus. 

2. The evidence of record is insufficient to establish service connection for hearing loss and tinnitus. 



CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.385, 3.655(b) (2015).
 
2. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.655(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Letters in October 2005, January 2007, and December 2007 satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated, most recently in a March 2015 supplemental statement of the case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices. See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records, VA medical treatment records, and records from the Social Security Administration have been obtained; he did not identify any additional treatment records pertinent to the appeal. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA examinations were conducted in 2004 and 2012.  To the extent that the opinion provided in the March 2004 examination report is inadequate, the Board remanded the claims in January 2015, to afford the Veteran a new VA examination for his reopened claims for service connection for hearing loss and tinnitus, for which he did not report. 

The burden is on VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination. Hyson v. Brown, 5 Vet. App. 262, 265(1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  

The Board notes that although the Veteran's claims file does not contain a file copy of an actual notice letters from the VA Medical Center ("VAMC"), per standard VA practice, the Veteran's examination request reports are included in his file. Moreover, the Veteran has not alleged that he did not receive notice of the examinations that were scheduled. 

The Veteran did not provide any reason for his failure to report to the March 2015 examinations.  Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  Title 38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record. See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member. See 38 C.F.R. § 3.655(a).  The United States Court of Appeals for Veterans Claims (Court) has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Thus, although the record does not contain a current VA examination to address the service connection claims for hearing loss and tinnitus, the Board will proceed with a decision.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009). 

Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection must be considered on the basis of the places, types and circumstances of a Veteran's service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case. 38 C.F.R. § 3.303(a). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed at 38 C.F.R. § 3.309(a). 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service. 38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including sensorineural hearing loss and tinnitus, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent. 38 C.F.R. § 3.385.  

Analysis

The Veteran maintains that he developed bilateral hearing loss and tinnitus as a result of his exposure to heavy artillery, helicopter, and truck noise while serving on active duty. See August 2008 NOD.  The record confirms that the Veteran had 18 years of active service in several branches of the Armed Forces, to include shipboard service and truck driving during the initial phases of the Iraq War (with such service being productive of combat-related service-connected PTSD).  Such duty would, by necessity, involve exposure to loud noise; acoustic trauma is thus conceded in this case.  

Service treatment records do not show complaints, treatment, or diagnoses of hearing loss or tinnitus, and audiometric findings throughout service (with the exception of an August 2003 separation examination showing 25 decibels of left ear hearing loss at 4000 Hertz) reflect normal hearing acuity.  The Veteran expressly denied ringing in the ears in a July 2003 Post-Deployment Health Assessment; he also denied hearing loss/ear problems on his August 2003 separation Report of Medical history.  Clinical evaluation of the ears was normal upon separation. 

As noted, in January 2015, the Board reopened the claims for service connection and tinnitus, both of which were the subject of a prior final denial in an April 2004 rating decision. 

A VA examination in conjunction with the claims was accomplished in March 2004.  At that time, the Veteran reported an onset of hearing problems gradually over the last three years.  He endorsed a history of exposure to gunfire and machinery noise while in military service.  Contemporaneous audiometric findings reflected that the Veteran's bilateral hearing impairment did not meet the criteria under 38 C.F.R. § 3.385 (i.e., hearing was within normal limits).  The Veteran reported current tinnitus, but stated that its duration/origin was unknown.  The examiner opined that it was not at least as likely as not that the Veteran's hearing loss and tinnitus complaints were related to military service.  No rationale was provided. 

Service connection for bilateral hearing loss and tinnitus was subsequently denied in an April 2004 rating decision.  The basis of the denial was that the Veteran did not, at that time, present with hearing disablement sufficient to qualify as a disability within the meaning of 38 C.F.R. § 3.385.  

In November 2007, the Veteran submitted an October 2007 clinical report documenting his reports of worsening hearing acuity.  The diagnostic assessment, however, revealed normal middle ear function and hearing sensitivity, bilaterally.  The VA audiologist added that there was "no suggestion of hearing loss nor suggestion of origin of tinnitus."  

Thereafter, in April 2012, the Veteran was afforded a comprehensive VA audiology examination.  He reported an onset of tinnitus in 2003 while serving in Iraq.  Audiometric findings again reflected that his hearing acuity did not meet the regulatory criteria for impaired hearing under 38 C.F.R. § 3.385 (2015).  No etiology opinions were provided.  

In January 2015, the Board remanded the hearing loss and tinnitus claims to afford the Veteran a VA audiological examination and accompanying etiology opinion.  

The Veteran was subsequently scheduled for a VA examination in March 2015 but he failed to report for the examination.  Given the presumption of regularity of the mailing of VA examination scheduling notice and the fact that the Veteran has not contacted the RO with a reason for his failure to report, the Board finds that the Veteran failed to report to the scheduled March 2015 VA examinations without good cause. 38 C.F.R. § 3.655.

When a Veteran fails to report for an examination related to a reopened claim for a benefit previously denied, the claim is to be denied. 38 C.F.R. § 3.655.  Accordingly, as a matter of law, the Veteran's instant claims for service connection for hearing loss and tinnitus are denied. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  However, as explained below, even assuming, arguendo, that the claims must be rated on the evidence of record, there is still no basis for awarding service connection. 

While the Veteran has indicated exposure to acoustic trauma in-service, the medical evidence of record fails to demonstrate that he has a current hearing loss disability for VA purposes.  As noted, none of the audiological examinations of record meet the criteria for a present bilateral hearing loss disability under 38 C.F.R. § 3.385. 

Service connection cannot be granted if there is no present disability. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  The Court has held that a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury. See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the claim for bilateral hearing loss must be denied.  

With respect to the claim for tinnitus, as noted, in-service acoustic trauma has been conceded in this case.  However, the only medical opinion addressing this issue is negative, noting that the Veteran's complaints of tinnitus were not related to military noise exposure. See March 2004 VA Audiological Examination Report.  While there is no rationale provided for this opinion, the Veteran has not cooperated with VA's efforts to schedule him for a VA examination to address the etiology of the tinnitus disability (and hearing loss), as noted above. See 38 C.F.R. § 3.655(b). 

The Board notes that the Veteran is competent to report his symptoms associated with his claimed disability as tinnitus is readily apparent to a lay person.  However, he is not shown to be competent to determine the etiology of the claimed disability.  Even medical experts rely on diagnostic tools to identify pertinent pathology.  

Again, service treatment records do not document complaints, treatment, and/or diagnosis of tinnitus, and the Veteran expressly denied ringing in his ears immediately prior to separation (and immediately following his deployment) in July 2003.  The Veteran also noted on his audiological examination in March 2004 that he did not know when the tinnitus started, but later asserted (in connection with his claim to reopen) that it started in 2003 while in Iraq. See 2012 VA Examination Report.  To the extent that the Veteran's statements regarding the onset of tinnitus are internally inconsistent, the Board finds that he is not credible and the statements are afforded no probative value. See Caluza v. Brown, 7 Vet. App. 498 (1995) (In assessing the credibility of lay statements, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.)

Lastly, although the Veteran reported tinnitus on VA examination in March 2004, there is no evidence of him having met the criteria for a compensable rating for tinnitus within one year after service (see, e.g., March 2004 VA examination in which Veteran reported only "periodic" tinnitus; see also May 2004 VA treatment record in which Veteran denied any changes in hearing). 

In sum, the Board finds that there is no competent medical evidence of record to indicate that the Veteran presently has any present tinnitus related to his military service.

For the reasons discussed above, and in accordance with 38 C.F.R. § 3.655(b), the reopened claims of service connection for hearing loss and tinnitus must be denied as a matter of law.  However, even assuming arguendo that the regulations pertaining to reopened claims and VA examinations under 38 C.F.R. § 3.655(b) do not apply here, the Board concludes that the Veteran does not meet the criteria for service connection for hearing loss and tinnitus disabilities.  The benefit-of- the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claim, it is inapplicable in the instant appeal. 38 U.S.C.A § 5107(b).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


